 



EXHIBIT 10.3
RELEASE
     WHEREAS, Michele J. Langstaff (“Employee”) was an employee of eFunds
Corporation, a Delaware corporation (the “Company”);
     WHEREAS, Employee’s employment with the Company was terminated effective as
of February 20, 2006 (the “Separation Date”);
     WHEREAS, Employee and the Company have previously entered into that certain
Separation Agreement, dated as of December 15, 2005 (the “Separation
Agreement”), pursuant to which the Company has agreed to make certain payments
to Employee following the termination of her employment; and
     WHEREAS, it is a condition to the Company’s obligation to make the payments
provided for in the Separation Agreement that Employee execute, deliver and not
rescind this Release.
     NOW, THEREFORE, IN CONSIDERATION OF THE FOREGOING, Employee and the Company
hereby agree as follows:
     1. Release.
          (a) As consideration for the promises of the Company contained in the
Separation Agreement, Employee, for herself and her successors and assigns,
hereby fully and completely releases and waives any and all claims, complaints,
rights, causes of action or demands of whatever kind, whether known or unknown
or suspected to exist by Employee (collectively, “Claims”) which she has or may
have against the Company and any company controlling, controlled by or under
common control with the Company (collectively with the Company, the “Controlled
Group”) and their respective predecessors, successors and assigns and all
officers, directors, shareholders, employees and agents of those persons and
companies (“the Released Parties”) arising out of or related to any actions,
conduct, promises, statements, decisions or events occurring prior to or on the
Separation Date (the “Released Matters”), including, without limitation, any
Claims based on or arising out of Employee’s employment with the Controlled
Group and the cessation of that employment; provided, however, that this Release
shall not operate to relieve the members of the Controlled Group of any
obligation to indemnify Employee against any Claims brought against Employee by
any third party by reason of Employee’s status as an officer or employee of the
Controlled Group; and, provided, further, that if the Company should hereinafter
assert any cause of action against Employee in any court or before any
arbitrator, this Release shall be rescinded and thereafter be wholly null and
void. So long as this Release remains effective as against Employee, Employee
agrees that she will not, and will cause her affiliates not to, institute any
legal proceedings against the Released Parties in respect of any Claim nor will
she authorize any other party, whether governmental or otherwise, to seek
individual remedies on her behalf with respect to any Claim. The Company agrees
that, by signing this Release Employee is not waiving any Claim (a “Retained
Claim”) arising after the Separation Date or under the Separation Agreement.
          (b) Employee’s release of Claims is intended to extend to and include
Claims of any kind arising under Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. §§ 2000e et seq., the Age Discrimination in Employment Act,
29 U.S.C. §§ 621 et seq., the Americans with Disabilities Act, 42 U.S.C. §§
12101 et seq., the Delaware Discrimination in Employment Act, Del. Code Ann.
Tit. 19, §§ 710-718, the Delaware Handicapped Persons Employment Protections
Act, Del. Code Ann. Tit. 19, §§ 720-728, the Arizona Civil Rights Act, Ariz.
Rev. Stat. §§ 41-1401 et seq, the Arizona Equal Pay Act, Ariz. Rev. Stat. §§
23-340-341 and any other federal, state or local constitution statute,
regulation Employee Order or ordinance prohibiting employment discrimination or
otherwise relating to employment, as well as any claim for breach of contract
(other than a Retained Claim), wrongful discharge, breach of any express or
implied promise, misrepresentation, fraud, retaliation, violation of public
policy, infliction of emotional distress, defamation, promissory estoppel,
equitable estoppel, invasion of privacy or any other theory, whether legal or
equitable.

 



--------------------------------------------------------------------------------



 



          (c) Employee has been informed of Employee’s right to revoke this
Release insofar as it extends to potential claims under the Age Discrimination
in Employment Act by informing the Company of Employee’s intent to revoke this
Agreement within seven (7) calendar days following the execution of this Release
by Employee. Employee has further been informed and understands that any such
rescission must be in writing and hand-delivered to the Company or, if sent by
mail, postmarked within the applicable time period, sent by certified mail,
return receipt requested, and addressed as follows:
eFunds Corporation
Gainey Center II
8501 N. Scottsdale Road
Suite 300
Scottsdale, AZ 85253
Attention: General Counsel
The Company and Employee agree that if Employee exercises Employee’s right of
rescission under this Section (c), the Company’s obligations under subsections
1(b), (c), (d) and (e) of the Separation Agreement shall be null and void.
     2. Miscellaneous.
          (a) Employee may not assign or delegate any of Employee’s rights or
obligations in respect of this Release and any attempted assignment or
delegation shall be void and of no effect. This Release is binding upon and
enforceable by the Company and the other members of the Controlled Group and
their respective successors and assigns. This Release is governed by the
substantive laws of the State of Delaware, without regard to its conflicts of
law rules.
          (b) The failure of a party to insist upon strict compliance with any
of the terms, conditions or covenants expressed in this Release shall not be
deemed a waiver of such term, condition or covenant, or any other term,
condition or covenant, nor shall any waiver or relinquishment of any right or
power under this Release on one or more times be deemed a waiver or
relinquishment of such right or power or any other right or power at any other
time or times.
          (c) Whenever possible, each provision of this Release will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Release is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Release.
          (d) This Release may be executed in one or more counterparts, any one
of which need not contain the signatures of more than one party, but all such
counterparts taken together will constitute one and the same instrument.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and Employee have hereunto set their hands
to this Release as of the dates set forth below.

              eFUNDS CORPORATION
 
       
Dated: 2/22/06
  By:   /s/ Paul F. Walsh
 
  Its   Chairman and CEO
 
       
Dated:
      /s/ Michele J. Langstaff
 
           Michele J. Langstaff
 
       
STATE OF Arizona)
       
 
       
County of Maricopa)
       
 
       
Subscribed and sworn before me this 22nd day of February, 2006.
       
 
        /s/ Sandra A. Freeman   [seal]
Notary Public, State of Arizona
       
My Commission expires:8/17/09
       

 